Title: Thomas Jefferson to William Short, 15 October 1811
From: Jefferson, Thomas
To: Short, William


          
                  Dear Sir 
                   
                     Monticello 
                     Oct. 15. 11.
          
			  Your letter of Aug. 10. from Portland 
                     Portsmouth came duly to hand. according to promise I have made exact research into the situation of your land. 
		  I rode to Price’s and enquired of him with respect to the leases, to whom, on what conditions, and for what terms they were made?
          I found them to be as follows.
          
            
               Richard Shackleford
              
                           
                        100. as rent 50.D.
              }
              written leases for 3. years from the beginning of the year 1811. recorded.
            
            
            
               Curtis Johnson
              100. as rent 50.D.
            
            
              Charles Lively
              100. as rent 50.D.


            
            
              Richard Gamble.
              200. as rent 100.D.
              
              on a written lease for the same term not recorded.
            
            
              
                           
                           William Gamble.
              100. as rent 100 
                              50. D.
              }
              holding from year to year only without writing.
            
            
              
                           Joseph Price
              100. as rent 50.D.
            
            
              do
              100. as rent 20.D.
              
              
                           lease written & recorded for his own and his wife’s life. 
			 
            
          
          I told Price that you did not think you had authorised him to lease for such a term, and asked him if he had such authority in writing. he answered, certainly not, but that from his agency under your
			 former instructions, in laying off the original hundred acre lots & leasing them, he thought it your intention & wish to continue that system, which enabled him to get better tenants and enforce better a proper
			 rotation, which he found impossible with those who were for a year only: that the tenants now on the land were honest, careful of the land, & paid their rent without trouble. that they were
			 to
			 tend their farm in corn one year only, in small grain one year, & to rest a year, under which course the land was improving. I got him to go with me thro’ all the farms (which I had not seen
			 for
			 11. years) and I found with great pleasure that they had really improved since I knew them, the whole in excellent heart, and manifesting proofs of it by the crops on the ground. I did not see a
			 single gully on the land, nor a single galled spot, which are so common on all our mountain lands. the principal disadvantage which I observed was from the openings being so numerous & small,
			 separated by intervals of wood: but this was a necessary consequence of the system of small farms. one of the farms is now without a tenant. finding the footing on which the written leases had
			 placed
			 5. of the lots, and believing that, if  
                  legally tried, they would be confirmed by a jury of the peers of the tenant, I thought it best to say nothing which should disturb them. Price thinks some of them might give up for a consideration, and the others seeing that they will not be continued on the same tenure after their leases are out, will probably begin after the
			 ensuing year to look out for other places. some think of going to the Western country. I am afraid that their occupation may hinder the sale for a year more, but not 
                  during after that, as no purchaser expects possession till the end of the year of the purchase: and indeed I think the land so excellent a bargain at your price of 10.D. that I cannot believe it will be long unsold, even with it’s present incumbrances. I have made it known that it is for sale at 10.D. but have had no offer since the one I formerly mentioned.
          
                           
                           We are all a tip-toe for the death of the old Maniac king, believing that no other event can save us from war, & doubtful whether even  his successor may not continue the same maniac purpose of taking possession of the ocean, & requiring, for the privilege of using it, a tribute for the maintenance of their navy. on this point the
			 nation itself seems maniacal & may not perhaps permit their king or ministry to give it up, even if so disposed. misfortunes however in the peninsula, or the 
                  their rapid progress to bankruptcy, may chop them about and offer another chance of peace for us. accept assurances of my constant &
			 affectionate attachment & respect
          
            Th:
            Jefferson
        